Citation Nr: 0906864	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ulnar nerve 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to May 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The claims file is presently under the 
jurisdiction of the Waco, Texas, RO.

The Veteran testified at a Travel Board hearing in June 2007 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

In a September 2007 decision, the Board reopened the 
Veteran's claim of entitlement to service connection for 
right ulnar nerve neuropathy and remanded the case to the RO, 
via the Appeals Management Center (AMC) for additional 
development.  The appeal was again remanded in August 2008 to 
obtain clarification regarding a medical opinion.  The RO 
completed the additional development as directed, denied the 
claim on the merits, and returned the case to the Board for 
further appellate review.


FINDING OF FACT

The Veteran's right ulnar nerve neuropathy is not 
etiologically related to service.


CONCLUSION OF LAW

Right ulnar nerve neuropathy was not incurred in or 
aggravated during service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2003 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned until March 
2006.  The record, however, shows that any prejudice that 
failure caused was harmless, as the Board concludes below 
that the preponderance of the evidence is against the 
Veteran's claim for service connection, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including, as warranted by law, affording a VA 
examination.  There is not a scintilla of evidence that any 
VA error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Veteran seeks service connection for a right ulnar nerve 
neuropathy.  The Board has reviewed all the evidence in the 
Veteran's claims file, which includes his written 
contentions, private medical records, and service treatment 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1131;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

An organic disease of the nervous system will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after separation from active duty.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."          38 C.F.R. § 3.304(b).  
When determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that lay statements by a veteran concerning 
a preexisting condition are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence in the record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The record shows that the Veteran fractured his right elbow 
several times prior to service.  See December 1956 record of 
medical care.  The Veteran argues that an in-service injury 
aggravated his pre-existing elbow condition, causing 
neuropathy of the right ulnar nerve.  The Board disagrees.

At the Veteran's December 1955 induction examination, a 
minimal flexion deformity of the right elbow was noted.  

In December 1956, the Veteran presented to the orthopedic 
clinic with a nonunion of fracture of the medial epicondyle 
of the right humerus.  The Veteran noted that at 13, 16, and 
18 years of age, he had sustained medial epicondyle fractures 
of the right humerus.  These injuries were treated with a 
cast.  See December 1956 record of medical care.  One week 
prior to admission to the hospital, the Veteran had 
experienced pain at the medial aspect of the right elbow and 
along the ulnar aspect of the right forearm which radiated to 
the fourth and fifth fingers of the right hand.  Id.  An x-
ray revealed an old fracture of the medial epicondyle of the 
humerus with the fracture outlined radiographically visible 
and surrounding sclerosis around the medial aspect of the 
fracture line, suggesting a fibrous union plus a marked 
displacement of the ununited fragment.  The pain was not of 
sufficient severity to require medication.  Id.  The Veteran 
was later diagnosed with neuropathy of the right ulnar nerve, 
due to trauma from an old medial epicondyle fracture of the 
right humerus.  Id.  The physician noted that the Veteran's 
neuropathy of the right ulnar nerve was a result of the 
previous trauma, and that it existed prior to service entry. 
See also March 1957 Clinical Board report.  The appellant was 
found unfit for duty due to a disorder that was not the 
proximal result of active duty.

The Veteran was afforded a VA examination in October 2007 in 
response to his claim.  The Veteran complained of 
intermittent right elbow pain and residual deformity since 
his original, pre-service injury.  He reported that he was 
granted a medical waiver for this condition to enter naval 
service.  He further stated that in February 1957, he was 
doing small boat maintenance when he struck his elbow on the 
hull of a small boat, developing pain in the right elbow; he 
was treated with a cast fixation for several weeks and 
diagnosed with a nonunion of the right elbow medial 
epicondyle fracture and secondary ulnar neuropathy.  The 
Veteran noted daily mechanical right elbow pain.  The 
Veteran's neurological examination was normal.  An x-ray 
revealed a deformity of the medial condyle of the humerus 
secondary to old comminuted fracture with an incomplete 
union.  There was severe degenerative joint disease 
particularly of the ulnar compartment with bone on bone 
apposition.  The Veteran was diagnosed with right elbow 
degenerative joint disease; status post old, comminuted 
medial epicondyle fracture with chronic nonunion and status 
post right ulnar nerve transient neuropraxia, now resolved.  

Following the examination the examiner opined that it was 
likely than not the Veteran's right elbow condition is 
related to the fracture he incurred prior to entering active 
naval service; it was less than likely that the Veteran's 
current right elbow condition was aggravated or resultant to 
injury or treatment during active naval service; and it was 
as likely than not the Veteran's prior transient right ulnar 
nerve neuropraxia was a result of treatment during active 
naval service.  He noted as rationale for his favorable 
opinion that ulnar nerve transient neuropraxia is a common 
complication of prolonged cast fixation of the elbow.  
Symptoms commonly resolve several months or even years 
following cast removal.

In April 2008, the Board remanded the claim for 
clarification.  The rationale for the October 2007 opinion 
was based upon the Veteran's inaccurate statements that he 
was placed in a cast while in service.  Service treatment 
records do not corroborate this statement.  Rather, they only 
show that the Veteran was placed in a case prior to service.  
After being made aware of the facts, the examiner in April 
2008 opined that, "[i]t is less likely than not that the 
Veteran's left (sic) ulnar transient neuropraxia was 
secondary to his in service treatment."  See April 2008 
opinion.  The examiner explained, that "[d]espite the 
veteran's allegations to the contrary, review of the 
veteran's service medical records reveals that . . . [n]o 
cast fixation or other treatment is documented in his service 
medical records."  Id.

The Veteran's trauma prior to entry, including several 
fractures of the medial epicondyle of the right humerus, was 
clearly noted on his induction examination.  The Veteran does 
not dispute that he fractured his arm prior to his active 
duty service.  The issue, however, regarding whether the 
Veteran's diagnosis of right ulnar nerve neuropathy was due 
to in-service aggravation of a medial epicondyle fracture of 
the right humerus or the natural progression of the 
disability.  The Board finds that the record clearly and 
unmistakably shows that the in-service diagnosis of 
neuropathy of the ulnar nerve is due to the natural 
progression of the disability.  When diagnosed with 
neuropathy of the ulnar nerve in 1956, the diagnosing 
physician noted that it was due to trauma from an old 
fracture, which existed prior to entry.  See December 1956 
record of medical care.  There is no indication in the 
service treatment records that the Veteran re-injured his arm 
in any way.  See December 1956 consultation sheet ("[t]his 
man suffered injury to (R) elbow 5 years ago.  Arm was casted 
at that time.  For last week [h]e has had considerable amount 
of pain [and] stiffness in elbow.  X-ray reveals old 
f[racture] of medial condyle with non-union").  See also 
December 1956 record of medical care (diagnosing neuropathy 
of the right ulnar nerve, as a result of this previous 
trauma; no casting noted).  

At separation, the Veteran was found unfit for duty by reason 
of neuropathy of the right ulnar nerve, due to trauma from an 
old medial epicondyle fracture of the right humerus, "not 
misconduct; is not the proximate result of the performance of 
active duty; not ratable, disability may be of a permanent 
nature."  See April 1957 record of medical care (emphasis 
added).  Finally, in the October 2007 VA examination, the 
examiner noted that ulnar nerve transient neuropraxia is a 
common complication of prolonged cast fixation of the elbow.  
Symptoms commonly resolve several months or even years 
following cast removal.  He also noted that it was less than 
likely that the Veteran's current elbow condition was 
aggravated or resultant to injury or treatment during 
service.

The Board has given consideration to the Veteran's own 
statements that he suffered an injury in service while doing 
boat maintenance and he was treated with a cast fixation for 
several weeks, however, the record does not corroborate his 
statements.

In sum, the presumption of soundness has been rebutted as 
clear and unmistakable evidence shows that the Veteran's arm 
disability was noted at induction, and neuropathy of the 
ulnar nerve was not aggravated by service as no injury was 
incurred during service.  The medical findings relate the 
etiology of the appellant's neuropathy to pre-service 
injuries only.  

As the preponderance of the evidence is against the claim of 
entitlement to service connection for right ulnar nerve 
neuropathy, the benefit-of- the-doubt rule does not apply, 
and the Board has no other recourse but to deny the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER


Entitlement to service connection for right ulnar nerve 
neuropathy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


